Citation Nr: 1131776	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-27 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran had active service from January 1966 to January 1969.  These matters initially came before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  In that decision, the RO denied entitlement to service connection for bilateral hearing loss disability and tinnitus.

The Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing at the RO in May 2008; a transcript is of record.  The Board remanded the claims in November 2008 for additional development.  The Board again remanded the claims in September 2010 because the VLJ who conducted the May 2008 hearing was no longer employed by the Board and the Veteran requested a new hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a).

In June 2011, the Veteran testified during a hearing at the RO before the undersigned VLJ; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is related to in-service noise exposure.

2.  The Veteran's tinnitus is related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

However, as the Board is granting the only claims on appeal, for entitlement to service connection for bilateral hearing loss disability and tinnitus, these claims are substantiated and there are thus no further VCAA duties.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Veteran has been diagnosed with a bilateral hearing loss disability.  Specifically, on June 2005 private audiological testing and on the April 2009 VA examination, the auditory threshold in at least one frequency in each ear between 500 and 4000 Hertz was 40 decibels or greater.  See 38 C.F.R. § 3.385.  In addition, the Veteran and lay witnesses testified that he was exposed to loud noises without ear protection due to rifle and small explosive training and indoor communications equipment.  These statements are credible and competent, and the Board therefore finds that the Veteran suffered in-service noise exposure.  The dispositive issue is thus whether the Veteran's current bilateral hearing loss disability is related to his in-service noise exposure.  For the following reasons, the Board finds that it is.

On the Veteran's September 1965 pre-induction audiological evaluation, pure tone thresholds, in decibels, were as follows, with pre-1967 ASA units (in parenthesis) converted to currently used ISO units:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(-5)
5(-5)
5(-5)
N/A
30(25)
LEFT
20(5)
10(0)
10(0)
N/A
35(30)

On the September 1968 separation audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

Dr. McCarty, the audiologist who conducted the June 2005 testing discussed above, found that the Veteran's bilateral hearing loss disability was consistent with noise exposure.  While this statement indicates a nexus between current bilateral hearing loss disability and service (where the noise exposure occurred), Dr. McCarty did not explain the reasons for this conclusion, and his opinion is therefore of little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

However, in February 2009, Dr. McCarty provided a thorough, reasoned opinion as to why both the bilateral hearing loss disability and tinnitus were related to service.  He addressed the fact that the separation audiometric examination indicated better hearing in some respects than the enlistment audiometric examination, and found the separation examination results to be flawed based on the fact that he had never seen such a result in his 32 years of experience, as well as the improbability of improved hearing after the type of in-service noise exposure described by the Veteran (which the Board has found credible).  He also listed the specific types of in-service noise exposure described by the Veteran and found that based on this history and his analysis of the audiometric findings, it was more likely than not that the Veteran's bilateral hearing loss disability and tinnitus were related to his in-service noise exposure.  As Dr. McCarty explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his positive nexus opinions with regard to each disability are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The only other medical opinion on this question is that of the April 2009 VA examiner, who wrote that, in the absence of medical information in the claims file, it was impossible for her to provide an opinion as to the etiology of the bilateral hearing loss disability or tinnitus without resort to speculation.  This statement weighs neither in favor nor against the claim.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) ("The examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection").  However, we do find it remarkable that the examiner was unable to comment on or determine whether the current findings were consistent with a past history of noise exposure.  Here, we shall not remand.

Given that there is no evidence contrary to Dr. McCarty's positive nexus opinion, the Board finds that the weight of the evidence reflects that the Veteran's bilateral hearing loss disability and tinnitus are related to his in-service noise exposure.  Entitlement to service connection for these disabilities must therefore be granted.

ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.  Entitlement to service connection for tinnitus is granted.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


